 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
       MICHAEL PEMBERTON and                           Case No. 14-cv-01024-BAS (MSB)
11     SANDRA COLLINS PEMBERTON,
       individually and on behalf of others            ORDER GRANTING FINAL
12     similarly situated,                             APPROVAL OF CLASS ACTION
                                                       SETTLEMENT
13                            Plaintiffs,
                                                       [ECF No. 132]
14           v.
15     NATIONSTAR MORTGAGE, LLC, a
       Federal Savings Bank,
16
                              Defendant.
17

18         Plaintiffs obtained an adjustable rate mortgage (“ARM”) loan that permitted
19   them to defer payment of accrued interest. The loan provided that unpaid accrued
20   interest would be added back to their unpaid principal balance. How that unpaid
21   accrued interest added back to the principal balance (“negative amortization”) should
22   be treated for purposes of IRS deductions is the subject of this lawsuit.
23         Plaintiffs argue that, even though the accrued interest is added back to principal,
24   the negative amortization is still interest that should have been reported on IRS Form
25   1098. Nationstar claims it failed to report negative amortization only when it took
26   over certain loans from other companies that did not include this negative amortization
27   in the data it transferred to Nationstar.
28


                                                 –1–                                  14cv1024
 1         The Court previously rejected Plaintiffs’ theory, in part, by finding that the
 2   statute at issue, 26 U.S.C. § 6050H, is ambiguous as to “how, whether and when” such
 3   interest must be reported on Forms 1098. (See Order Denying Pls.’ Mot. to Supp. the
 4   Second Am. Compl. at 16, ECF No. 114.) Furthermore, as a direct result of this
 5   lawsuit, Nationstar began investigating and ultimately reporting in 2016 the negative
 6   amortization on the loans it received via transfer. However, Nationstar has conceded
 7   that its process for identifying loans that might have paid deferred interest is not
 8   foolproof. This settlement ensued.
 9   I.    PROPOSED SETTLEMENT
10         The proposed settlement agreement (Ex. 1 (“Settlement” or “Settlement
11   Agreement”) to Joint Mot. to Certify Class and Preliminary Approval of Settlement
12   (“Preliminary Motion”), ECF No. 130-2) applies to class members (“Class” or “Class
13   Members”) defined as “all persons who, according to Nationstar’s reasonably
14   available computerized computer records, had or have Option ARM loans serviced by
15   Nationstar and made payments to Nationstar in any tax year from 2010–2018.”
16   (Preliminary Mot. at 14, ECF No. 130.)
17         The Court provisionally certified the above class and appointed the law offices
18   of David J. Vendler and Michael R. Brown, APC, as Class Counsel.                (Order
19   Preliminarily Approving Class Action Settlement and Conditionally Approving
20   Proposed Settlement Class (“Preliminary Order”), ECF No. 131.) The Court further
21   appointed   Michael      Pemberton   and    Sandra   Collins   Pemberton   as     Class
22   Representatives. (Id.)
23         “Class Members may submit Claim Forms with documentation sufficient to
24   establish that the Class Member paid more in taxes than was owed, for one or more
25   tax years between 2010 and 2018.” (Settlement Agreement § 2.01(a).) “Nationstar
26   will conduct an investigation of each claim submitted to verify from its records
27   whether or not Class Members’ Form 1098 included deferred interest.” (Id. § 2.01(b).)
28   For tax years 2016, 2017 and 2018, if Nationstar determines the amount reported on

                                                –2–                                  14cv1024
 1   Form 1098 does not include deferred interest “and documentation provided by the
 2   Class Member establishes that the Class Member paid more in taxes than was owed
 3   based on the failure to include deferred interest in the Form 1098, Nationstar will issue
 4   an amended IRS Form 1098” including the negative amortization not previously
 5   reported to the IRS. (Id. § 2.02.) For tax years 2010 through 2015, where Nationstar
 6   determines that the amount reported on Form 1098 did not include deferred interest
 7   “and the documentation provided by the Class Member establishes that the Class
 8   Member paid more in taxes than was owed based on the failure to include deferred
 9   interest in the Form 1098, Nationstar will issue the Class Member a payment of $50.”
10   (Id. § 2.04.)
11          Independent of the Class compensation, Class Counsel will seek attorneys’ fees
12   not to exceed $700,000, which Nationstar will not Oppose. (Id. § 4.02.) Additionally,
13   the Class Representatives will seek an incentive award of $10,000 each, which
14   Nationstar agrees not to oppose. (Id. § 4.03.) Nationstar shall pay the costs of notice
15   to the Class, as well as any attorneys’ fees and incentive award ordered by the Court.
16   (Id. § 3.09.) The Settlement Agreement is not contingent on the Court’s granting
17   attorneys’ fees or a Class incentive award. (Id. § 4.04.)
18   II.    ANALYSIS
19          A.       Class Certification (for Settlement Purposes Only)
20          Here, the Parties seek to certify a class for settlement purposes only. Federal
21   Rule of Civil Procedure 23(a) provides that a class may be certified
22          only if (1) the class is so numerous that joinder of members is
            impracticable; (2) there are questions of law or fact common to the class;
23          (3) the claims or defenses of the representative parties are typical of the
            claims or defenses of the class; and (4) the representative parties will
24          fairly and adequately protect the interests of the class.
25   Fed. R. Civ. P. 23(a). In addition to meeting the 23(a) requirements, a class action
26   must fall into one of the categories laid out in Rule 23(b). Fed. R. Civ. P. 23(b). The
27   parties seek to certify the class under Rule 23(b)(3). (Prelim. Mot.) The Court
28


                                               –3–                                    14cv1024
 1   previously found that both 23(a) and 23(b) are satisfied in this case. (Prelim. Order.)
 2   The reasoning in the Preliminary Order is adopted and made a part of this Final Order.
 3         B.     Fairness, Reasonableness, and Adequacy of the Proposed Settlement
 4         The Ninth Circuit maintains a “strong judicial policy” that favors the settlement
 5   of class actions. Class Plaintiffs v. City of Seattle, 955 F.3d 1268, 1276 (9th Cir.
 6   1992). However, according to Federal Rule of Civil Procedure 23(e)(2), “the court
 7   may approve [a settlement that would bind class members] only after a hearing and
 8   on finding that [the settlement] is fair, reasonable, and adequate.” Fed. R. Civ. P.
 9   23(e)(2). The Court held a hearing on January 13, 2020.
10         To determine whether the proposed settlement is fair, reasonable, and adequate,
11         a district court must consider a number of factors, including: the strength
           of plaintiffs’ case; the risk, expense, complexity, and likely duration of
12         further litigation; the amount offered in settlement; the extent of
           discovery completed, and the stage of proceedings; the experience and
13         views of counsel; the presence of a governmental participant; and the
           reaction of the class members to the proposed settlement.
14

15   Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003).            Since there is no
16   governmental participant, the Court considers each of the other six relevant factors
17   below.
18                1.     Strength of Plaintiffs’ Case and Risk of Further Litigation
19         The Court previously detailed the lengthy procedural history in this case.
20   (Prelim. Order at 6–7). As stated therein, the parties discussed settlement with two
21   separate neutrals, the Honorable Ronald M. Sabraw (Ret.) and Magistrate Judge
22   Michael Berg. (Prelim. Mot. at 20.) Given the Court’s previous rulings to date,
23   Plaintiffs were concerned that there was a risk they would lose the case before trial.
24   Furthermore, as time elapses, Class Members’ ability to file amended tax returns and
25   obtain the relief they seek declines. Ultimately, as the Court concluded in its
26   Preliminary Order, the Court finds that the strength of the Plaintiffs’ case as well as
27   the risk of further litigation supports the proposed settlement.
28


                                               –4–                                     14cv1024
 1                2.     Consideration Offered
 2         With respect to tax years 2016, 2017, and 2018, Plaintiffs have received exactly
 3   the relief they were seeking on behalf of the Class—the ability to force Nationstar to
 4   deliver amended Forms 1098. However, for tax years 2010 through 2015, Class
 5   Members have lost the ability to filed amended tax returns. Therefore, the Settlement
 6   Agreement provides for monetary compensation of $50.00.
 7         Although Plaintiffs recognize that they would have received greater
 8   compensation if they had been successful in trial, this does not mean that the
 9   settlement is inadequate. Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th
10   Cir. 1998). “[The] very essence of a settlement is a compromise, ‘a yielding of
11   absolutes and an abandoning of highest hopes.’” Officers for Justice v. Civil Ser.
12   Comm’n of the City and Cty. Of San Francisco, 688 F.2d 615, 624 (9th Cir. 1982).
13   Plaintiffs concede that they had a long and rocky road to recovery. Before getting to
14   trial, Plaintiffs faced additional hurdles including but not limited to the following
15   arguments: (1) federal preemption/exclusive IRS enforcement jurisdiction warranted
16   dismissal; (2) Plaintiffs lacked standing; and (3) Plaintiffs could not state a claim for
17   damages because they could have claimed more interest in the returns than was stated
18   in the Nationstar 1098 Forms. (Mot. for Settlement and Final Approval of Class
19   Action Settlement (“Motion”) at 10, ECF No. 132.) Plaintiff also faced possible IRS
20   intervention. (Id.). Additionally, much of Plaintiffs’ original Complaint had been
21   dismissed by the Court, so further litigation was likely to include a lengthy appeals
22   process. As Plaintiffs detail, the statute of limitations meant that many IRS claims
23   would be lost while the case was pending. Hence, the consideration offered in this
24   case supports settlement.
25                3.     Extent of Discovery Completed and Stage of Proceedings
26          “[S]ettlement approval that takes place prior to formal class certification
27   requires a higher standard of fairness.” Hanlon v. Chrysler Corp., 150 F.3d 1011,
28   1026 (9th Cir. 1998), overruled on other grounds by Wal-Mart Stores, Inc., 564 U.S.

                                               –5–                                    14cv1024
 1   338 (2011). However, this case has been pending for five years. It has resulted in
 2   extensive motion practice and significant discovery. (Prelim. Mot. at 20.)
 3         Furthermore, the proceedings are otherwise at an advanced stage. The Parties
 4   met with two separate neutral mediators. The Court therefore concludes that this
 5   factor favors approval.
 6                4.    Experience and Views of Counsel
 7         As laid out in their Declarations, Class Counsel are experienced in class action
 8   lawsuits. (Decl. of Michael R. Brown (“Brown Decl.”) ¶¶ 3–8, ECF No. 132-2; Decl.
 9   of David J. Vendler (“Vendler Decl.”) ¶¶ 2–18, ECF No. 132-2.) Class Counsel
10   Brown declares that, considering the risks based on previous rulings from the Court
11   and the likelihood that this case would be appealed, the Settlement is “reasonable and
12   fair.” (Brown Decl. ¶ 24).
13         Generally, “[t]he recommendations of plaintiffs’ counsel should be given a
14   presumption of reasonableness.” Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D.
15   Cal. 1979); cf. Stull v. Baker, 410 F. Supp. 1326, 1332 (S.D.N.Y. 1976) (holding that
16   the court should consider the recommendation of counsel, and weigh it according to
17   counsel’s caliber and experience).     Here, due especially to the experience and
18   knowledge of Class Counsel, their recommendations are presumed to be reasonable,
19   and this factor accordingly favors approval.
20                5.    Reaction of the Class Members to the Settlement
21         Notice was individually sent to approximately 64,000 class members yet the
22   Class Administrator received only 22 opt-out requests. (Decl. of Jennifer Keough
23   (“Keough Decl.”) ¶¶ 8, 15, ECF 132-1; see also App. 1 to this Order.) Furthermore,
24   the Court only received two objections, from Sharon Kelly-Salomon (ECF No. 137)
25   and Kenneth Salomon (ECF Nos. 139, 141). However, the Salomons appear to be
26   objecting to 1098 Forms going back to 2010, even though they do not believe
27   Nationstar took over servicing their loan until 2012. (Id.) In addition, Nationstar AVP
28   Year End, Thea Cross, states that the Salomons have not paid any portion of their

                                              –6–                                   14cv1024
 1   negative amortization while their loan has been serviced by Nationstar. (Supp. Decl.
 2   of Thea Cross in Supp. of the Mot. for Final Approval (“Cross Supp. Decl.”) ¶¶ 3–4,
 3   ECF No. 143.) Therefore, the Salomons are not entitled to any relief under this
 4   Settlement Agreement and have no standing to object to the settlement.
 5         Furthermore, the Salomons claim that after Nationstar took over their loan and
 6   miscalculated the interest amount, they filed a lawsuit against Nationstar in 2013,
 7   which they settled in 2014. (ECF Nos. 137, 139). In settling that lawsuit, Nationstar
 8   agreed to a loan modification and the Salomons agreed to release Nationstar from any
 9   claims or causes of action of any kind relating to or arising out of their loan. (Cross
10   Supp. Decl., Ex. A § 1D). Again, the Salomons do not appear to have standing to
11   object to this settlement.
12         Regardless of the merits of these two objections, the low number of opt-outs
13   and objections supports the settlement proposal. Largely the Salomons appear to be
14   objecting to the $10,000 award requested for the named Plaintiffs when compared to
15   the relatively small amount of award to the other class members. The Court will
16   address that issue in its Order ruling on the Motion for Attorney Fees and Class
17   Member Award. Since the Settlement is not contingent on the awarding of a Class
18   Member Award, the Court finds this objection does not militate against granting the
19   Motion for settlement.
20         C.     Fairness Hearing and Required Notice to Parties
21                1.     Notice Requirements
22         Under Rule 23(c)(2)(B), “the court must direct to class members the best notice
23   that is practicable under the circumstances, including individual notice to all members
24   who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The
25   Court finds the Parties complied with the Notice requirements laid out in the Court’s
26   Preliminary Order, including the notice required under the Class Action Fairness Act
27   (“CAFA”). (See Keough Decl., Exs. A and B.) The Class Administrator provided
28   notice to 64,158 unique Class Members, 249 of which were returned as undeliverable.

                                              –7–                                   14cv1024
 1   (Keough Decl. ¶¶ 8–9.) The Class Administrator also maintained a toll-free number,
 2   which received 519 calls, and a website, which was tracked by 690 unique users.
 3   (Keough Decl. ¶¶ 11–12.) The Court finds class members received the best notice
 4   practicable under the circumstances.
 5                2.     Fairness Hearing
 6          Fed. R. Civ. P. 23(e)(2), requires that “[i]f the proposal would bind class
 7   members, the court may approve it only after a hearing and on finding that it is fair,
 8   reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). “The purpose of a fairness
 9   hearing is to provide the court with sufficient evidence for it to make an informed
10   decision relating to the fairness of the proposed settlement.” UAW v. General Motors
11   Corp., 235 F.R.D. 383, 386 (E.D. Mich. 2006). A fairness hearing need not have all
12   the procedures and protections of a full trial; it is a forum for intervenors to voice their
13   objections and for the fairness of the settlement to be determined, and a court is within
14   its discretion to limit the hearing as necessary to meet those objectives. See UAW,
15   235 F.R.D. at 386; Tenn. Ass’n of Health Maint. Org., Inc. v. Grier, 262 F.3d 559,
16   567 (6th Cir. 2001).
17          The Court held a fairness hearing on January 13, 2020. The only interested
18   party who appeared was a class member who requested permission to file a late claim
19   form. Neither side objected, and the Court granted the requested. No objectors
20   appeared.
21   III.   CONCLUSION AND ORDER
22          In light of the foregoing, the Court GRANTS the Parties’ Motion for Settlement
23   and Final Approval of Class Action Settlement (ECF No. 132) and hereby ORDERS
24   the following:
25           1.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court
26                hereby certifies a class for settlement purposes only.
27           2.   The class shall consist of “all persons who, according to Nationstar’s
28                reasonably available computerized computer records, had or have Option

                                                –8–                                      14cv1024
 1              ARM loans serviced by Nationstar and made payments to Nationstar in
 2              any tax year from 2010 to 2018.”
 3         3.   Excluded from the Class are the members, listed in Appendix 1 attached
 4              to this Order, who opted out of class representation.
 5         4.   The Court hereby appoints Michael Pemberton and Sandra Collins
 6              Pemberton as Class Representatives.
 7         5.   The Court hereby appoints Michael R. Brown and David J. Vendler as
 8              Class Counsel to represent the Class.
 9         6.   The Court hereby approves the Settlement Agreement.
10         7.   The Action, all claims asserted herein, and all Released Claims (as
11              defined by the Settlement Agreement) are dismissed with prejudice.
12         8.   The Court retains continuing jurisdiction over this Settlement and all
13              parties for the purpose of construing, enforcing, and administering the
14              Settlement.
15         9.   The Court incorporates the remaining terms and conditions of Settlement
16              as set forth in Section 3.10 of the parties’ executed Settlement Agreement
17              and Exhibit D thereto (ECF Nos. 130-2, 130-6).
18         10. Judgement is entered in favor of Plaintiffs and against Defendant. The
19              Parties are ordered to carry out the Settlement Agreement in the manner
20              provided in the Settlement Agreement.
21         11. The Clerk is directed to close the case.
22        IT IS SO ORDERED.
23

24   DATED: January 15, 2020
25

26

27

28


                                            –9–                                   14cv1024
APPENDIX 1
January 13, 2020


United States District Court
Southern District of California
221 West Broadway, Suite 4145
San Diego, CA 92101

Re: Case No. 3:14-cv-01024-BAS-MSB

To the Court and All Interested Parties,

JND is serving as the Settlement Administrator in the above-referenced litigation. Per the terms of
the Settlement Agreement and Release, JND received a total of twenty-two (22) opt-opt out requests
from the following parties:

 ESTATE OF FRANK BROWN                                    ANTHONY MANRIQUE
 SERGIO DIPAOLA                                           ALISA MANRIQUE
 PENNY DOLL                                               PAMELA MAULDIN
 RICK DOLL                                                OLENA RAZUVAYEVA
 JOYCE FAHS                                               MICHAEL ROSE
 JAMES FOZARD                                             SAARA ROSE
 NIKOLA GULAN                                             BETH THURSTON
 JEFFERY HAZIM                                            ROBERT W THURSTON
 GREGORY ISHIKAWA                                         MICHAEL TRENT
 SUSAN ISHIKAWA                                           JULIA VALIDO
 ROBERT LEGG                                              EDYTA ZARKOWSKI




Regards,

Jennifer M. Keough
Chief Executive Office, JND Legal Administration




 __________________________________
 Jennifer M. Keough




                      JND Legal Administration  1100 2nd Ave, Suite 300  Seattle, WA 98101
                          Phone 800-207-7160  Fax 206-788-8766  www.JNDLA.com
